Appeal by defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered January 4,1982, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Titone, J. P., O’Connor, Rubin and Lawrence, JJ., concur.